Cite as: 559 U. S. ____ (2010)            1

                      SCALIA, J., concurring

SUPREME COURT OF THE UNITED STATES
CHARLES E. HOLSTER, III v. GATCO, INC. DBA FOLIO
                ASSOCIATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE SECOND CIRCUIT

              No. 08–1307. Decided April 19, 2010 


   The petition for a writ of certiorari is granted. The
judgment is vacated, and the case is remanded to the
United States Court of Appeals for the Second Circuit for
further consideration in light of Shady Grove Orthopedic
Associates, P. A. v. Allstate Ins. Co., 559 U. S. ___ (2010).
JUSTICE SOTOMAYOR took no part in the consideration or
decision of this petition.
   JUSTICE SCALIA, concurring.
   Petitioner Charles Holster filed this suit in federal court
seeking actual and statutory damages—on behalf of him
self and a class of others similarly situated—for alleged
violations of the Telephone Consumer Protection Act of
1991, 47 U. S. C. §227. The District Court dismissed the
suit, holding that the rule of Erie R. Co. v. Tompkins, 304
U. S. 64 (1938), applies to federal suits under the Act, and
that N. Y. Civ. Prac. Law Ann. §901(b) (West 2006)—
which bars class actions in suits seeking statutory dam
ages—is “substantive” under Erie. 485 F. Supp. 2d 179,
184–186 (EDNY 2007). Federal Rule of Civil Procedure 23
had no bearing, it added, because “§901(b) is a matter not
covered by [Rule] 23.” Id., at 185, n. 3.
   The Second Circuit summarily affirmed on the basis of
its decision (issued the same day by the same panel) in
Bonime v. Avaya, Inc., 547 F. 3d 497 (2008). Bonime held
that §901(b) applies to suits brought under the Act in
federal court for two reasons. First, it read the Act to
require that federal courts treat claims under the Act as
though they arise under state law and therefore are sub
2                 HOLSTER v. GATCO, INC.

                    SCALIA, J., concurring

ject to Erie. 547 F. 3d, at 501. Second, Bonime held that
§227(b)(3)’s text—which provides that “[a] person or entity
may, if otherwise permitted by the laws or rules of court of
a State, bring in an appropriate court of that State” a suit
for actual and statutory damages—forbids federal courts
from hearing suits under the Act that would be barred in
state court. 547 F. 3d, at 502.
   Shady Grove Orthopedic Associates, P. A. v. Allstate Ins.
Co., 559 U. S. ___ (2010), held that, irrespective of Erie,
§901(b) does not apply to state-law claims in federal court
because it is validly pre-empted by Rule 23. Id., at ___–
___ (slip op., at 3–12); id., at ___–___ (plurality opinion)
(slip op., at 12–16); id., at ___–___ (STEVENS, J., concur
ring in part and concurring in judgment) (slip op., at 14–
22). That holding assuredly affects—and in all likelihood
eliminates—Bonime’s primary basis for applying §901(b)
in federal court. The dissent insists, however, that
Bonime’s second ground remains unaffected. Post, at 3
(opinion of GINSBURG, J.).
   On one reading of Bonime’s opaque second ground, that
is true: If the Second Circuit meant that §227(b)(3) re
quires federal courts hearing claims under the Act to
apply all state procedural rules that would effectively bar
a suit, then Shady Grove has no bearing. That is, how
ever, a highly implausible reading of the Act. Besides
effecting an implied partial repeal of the Rules Enabling
Act, 28 U. S. C. §2072, it would require federal courts to
enforce any prerequisite to suit state law makes manda
tory—a state rule limiting the length of the complaint, for
example, or specifying the color and size of the paper.
   A more probable meaning of Bonime’s second ground is
that when a State closes its doors to claims under the Act
§227(b)(3) requires federal courts in the State to do so as
well; but when such claims are allowed, the federal forum
may apply its own procedures in processing them. See 547
F. 3d, at 502 (“This statutory language is unambiguous—a
                     Cite as: 559 U. S. ____ (2010)                   3

                         SCALIA, J., concurring

claim under the [Act] cannot be brought if not permitted
by state law”). Nothing in Bonime suggests, for example,
that a federal court could not consolidate two suits under
the Act for its own convenience, see Fed. Rule Civ. Proc.
42(a), even if the State’s courts did not allow consolidation.
Although that logic applies equally to Rule 23’s method of
combining claims, Bonime may simply have assumed—as
the appellee urged it to conclude,1 as a number of district
courts had held,2 and as the Second Circuit itself held
three weeks later3—that Rule 23 does not address whether
class actions are available for specific claims. If that is
what Bonime had in mind, Shady Grove will likely affect
the Second Circuit’s analysis.
   Shady Grove would also affect the outcome if the
Bonime court believed that even if Rule 23 would other
wise allow a federal court to entertain a class action,
§227(b)(3) supersedes Rule 23 by precluding suits that
cannot be brought in state courts, including class actions
barred by §901(b). Shady Grove reveals the error in this
analysis: Section 901(b) does not prevent a plaintiff from
bringing “an action to recover a penalty, or minimum
measure of recovery created or imposed by statute”—as
would be necessary to implicate §227(b)(3)—but only from
“maintain[ing]” such a suit “as a class action” (emphasis
added). Shady Grove, 559 U. S., at ___ (plurality opinion)
(slip op., at 14); see also id., at ___–___ (slip op., at 4–8).
   For these reasons, I concur in the Court’s order.



——————
  1 Brief for Defendant-Appellee in No. 07–1136 (CA2), pp. 35–36.
  2 See, e.g., Leider v. Ralfe, 387 F. Supp. 2d 283, 290 (SDNY 2005);
In re Relafen Antitrust Litigation, 221 F. R. D. 260, 284–285 (Mass.
2004); Dornberger v. Metropolitan Life Ins. Co., 182 F. R. D. 72, 84
(SDNY 1999).
  3 See Shady Grove Orthopedic Assocs., P. A., v. Allstate Ins. Co., 549

F. 3d 137, 143–145 (2008).